Citation Nr: 0009989	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.  This appeal arises from October 1993 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Seattle, Washington, Regional Office.  

In July 1997, a hearing was held in Washington, D.C., before 
the Board of Veterans' Appeals (Board) member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
1999).

In October 1997, the Board remanded the case for additional 
development.  Subsequently, a rating action of the White 
River Junction, Vermont, Medical and Regional Office Center 
(RO), continued the previous 50 percent evaluation for 
anxiety disorder, and again denied entitlement to a total 
disability rating based on individual unemployability.  

In January 1999 and June 1999, the Board again remanded the 
case for additional development.  A rating action of August 
1999 changed the veteran's service connected disability to 
post-traumatic stress disorder, and continued the 50 percent 
evaluation.  The RO again denied entitlement to a total 
disability rating based on individual unemployability.





FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected psychiatric disorder is 
currently manifested by anxiety, depression, sleep 
disturbances, war-related nightmares, irritability, excessive 
vigilance, avoidance and repression of feelings.  These 
symptoms produce no more than considerable social and 
industrial impairment. 

3.  The veteran's service connected psychiatric disorder 
causes occupational and social impairment with reduced 
reliability and productivity due to impairment of short- and 
long-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; the veteran has a continuing 
relationship with his wife and is interested in vocational 
rehabilitation; the medical findings do not indicate the 
presence, due to the service connected post-traumatic stress 
disorder, of suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.

4.  The veteran attended one year of high school, obtained a 
GED, and briefly attended a college for business; he has had 
work experience as an airline baggage handler and as a food 
service franchise consultant, and has not worked regularly 
since approximately 1991.

5.  The veteran's compensable service-connected disabilities 
are post-traumatic stress disorder, rated as 50 percent 
disabling, status post hemorrhoidectomy, residual perirectal 
abscess with impaired anal sphincter control, rated as 30 
percent disabling, and gunshot wound, left hand, rated as 10 
percent disabling.  His combined service connected disability 
rating is 70 percent.

6.  The veteran's service-connected disabilities, taken 
together, are shown to prevent him from securing or following 
a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1995 & 1999).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have been 
met.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Post-traumatic Stress Disorder

The veteran saw combat during service in Korea.  Service 
connection for psychoneurosis was granted in September 1953.  
A 30 percent evaluation was assigned from February 1953.  A 
May 1996 rating decision increased the evaluation to 50 
percent for anxiety disorder, not otherwise specified, from 
January 1993.  An August 1999 rating action recharacterized 
the disability as post-traumatic stress disorder.  The 50 
percent evaluation was continued.  The veteran contends that 
he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's service connected post-
traumatic stress disorder is rated under code 9411.  New 
criteria with respect to rating psychiatric disorders became 
effective November 7, 1996, and were published in the Federal 
Register of October 8, 1996 (61 Fed.Reg. 52695-52702).  See 
38 C.F.R. Part 4, Code 9411 (1999).

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The veteran filed his claim for an increased evaluation in 
May 1993.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the criteria in effect at the time the veteran's claim 
was filed in May 1993, a 50 percent evaluation contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995).  As the Board is unable to state 
that either the new or the old regulations are more favorable 
to the appellant in this particular case, his claim will be 
addressed under both.

The following diagnoses have been made by VA psychiatrists:  
in 1978, mixed psychoneurosis; in 1994, possible early 
organic brain syndrome vs. psychosis, not otherwise 
specified; in 1996, anxiety disorder, not otherwise 
specified.  

In May 1998, the veteran was seen on a fee basis by E.J. 
Wiebe, M.D., in Alberta, Canada.  Dr. Wiebe provided a report 
which included tentative diagnoses of cognitive disorder, not 
otherwise specified, possible psychotic disorder, and 
personality disorder, not otherwise specified.  Dr. Wiebe 
stated that psychological testing should be conducted to 
clarify the veteran's proper diagnoses.  He assigned a Global 
Assessment of Functioning (GAF) score of 55.  

In August 1998, the veteran was evaluated by Chris Paniak, 
Ph.D..  This evaluation found that the veteran's only 
cognitive impairment was on a measure of verbal concept 
attainment and abstraction.  On personality testing, the 
veteran exhibited inappropriate, belligerent, and abrasive 
behavior, which suggested significant problems with 
depression, anxiety, and possibly a paranoid personality 
disorder.  

A letter dated in October 1998 from Dr. Wiebe indicated that 
he would require a copy of the August 1998 psychological 
testing report in order to provide a detailed report on the 
veteran.  In the January 1999 remand, the Board requested 
that the entire claims folder, including the August 1998 
psychological testing report and the October 1998 counseling 
psychologist's report which was received at the Board in 
January 1999, be forwarded to Dr. Wiebe for preparation of a 
final report setting forth his conclusions as to the 
veteran's proper diagnosis(es), as well as the level of 
severity of his symptoms and the effect of the diagnoses on 
his social and industrial capacity.  The RO contacted the 
veteran in April 1999 to obtain authorization for Dr. Wiebe 
to review the psychologist's report.  The veteran refused to 
grant this release, and stated that he did not want Dr. Wiebe 
to be involved in the case any longer, as he had, in the 
veteran's opinion, inappropriately contacted the veteran's 
wife.  The veteran volunteered to be examined by another VA 
psychiatrist in Seattle, Washington, or Fort Harrison, 
Montana.  

Pursuant to the veteran's request and the Board's last 
remand, a VA psychiatric examination was conducted in July 
1999.  The examiner's report was based on a review of the 
previous opinions of record as well as an examination of the 
veteran.  The veteran reported that he lived with his wife, 
and that he could not remember when he last worked.  The 
veteran reported daily memories of his combat in Korea, as 
well as nightmares and intrusive thoughts.  He stated that he 
sometimes heard the crying of wounded soldiers.  The veteran 
had marked anxiety when he reexperienced these stressors.  
There was evidence of disrupted sleep, irritation in social 
situations, and excessive vigilance.  The examiner also noted 
evidence of avoidance and repression of feelings.  On 
examination, the veteran was clean and well-groomed.  He was 
oriented to time, place and the purpose of the examination.  
His responses were full and complete and at times expansive, 
but well within normal limits.  Affect was pleasant, 
forthright, and cheerful.  There was no indication of 
psychotic ideation, delusions, or loose associations.  

The examiner stated that, based on the veteran's symptoms, 
his previously noted anxiety was best explained by a 
diagnosis of post-traumatic stress disorder.  The level of 
the veteran's symptoms could be expected to have some impact 
on his ability to work.  The veteran was noted to be 
psychologically capable of and desirous of vocational 
training, which the examiner would support.  The examiner 
stated that the level of the veteran's psychological distress 
had had some impact upon his social relationships, but a 
lesser impact on his relationship with his wife; they had 
been married for 39 years.  The diagnosis was post-traumatic 
stress disorder, chronic, moderate, with episodic dysthymic 
features.  The Global Assessment of Functioning (GAF) score 
was noted as 60.  In conclusion, the examiner stated that the 
veteran's post-traumatic stress disorder was clearly a result 
of his combat experiences in Korea; that it caused a moderate 
level of disability, and should not prevent the veteran from 
undergoing vocational rehabilitation training; that to the 
extent the veteran could obtain training and employment in a 
job situation which allowed him some autonomy, he would be 
expected to perform satisfactorily; and that the veteran's 
symptoms of anxiety, irritation, outbursts of anger, 
impulsiveness, and lack of memory for certain details, were 
all explained by his post-traumatic stress disorder.

Manifestations of post-traumatic stress disorder noted on the 
recent VA examination included anxiety, depression, sleep 
disturbances, war-related nightmares, irritability, excessive 
vigilance, avoidance and repression of feelings.  The Board 
finds that the RO correctly determined that the veteran's 
current service connected psychiatric disability most closely 
met the 50 percent evaluation under the new regulations.  The 
criteria for that evaluation include:  occupational and 
social impairment with reduced reliability and productivity 
due to:  impairment of short- and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, which the veteran manifests.  The record shows 
that the veteran continues to have a relationship with his 
wife and he would be interested in vocational rehabilitation.  
The current medical findings do not indicate the presence, 
due to the service connected post-traumatic stress disorder, 
of suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships, 
which are contemplated for a 70 percent evaluation.  
38 C.F.R. Part 4, Code 9411 (1999).

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase were filed, the Board notes that the recent 
examination findings show considerable impairment of social 
and industrial impairment due to his service connected 
psychiatric disorder.  However, the severe level of 
impairment due solely to his service-connected psychiatric 
disorder, necessary for a 70 percent evaluation, has not been 
demonstrated.  As noted above, the veteran is able to 
maintain a significant relationship with his wife, and he is 
motivated to work.  Nor is the veteran entitled to a 100 
percent evaluation:  The record has not shown that the 
veteran demonstrated gross repudiation of reality, was 
virtually isolated in the community, or that he was 
demonstrably unable to retain employment as a result of his 
service connected psychiatric disability alone; the examiner 
stated that the veteran could function satisfactorily in the 
right employment setting.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of his psychiatric disorder.  38 C.F.R. Part 4, 
Code 9411 (1995 & 1999).  The preponderance of the evidence 
is against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1999).


Individual Unemployability

The veteran contends that he is unable to work due to his 
service connected disabilities.  The veteran's compensable 
service-connected disabilities are post-traumatic stress 
disorder, rated as 50 percent disabling, status post 
hemorrhoidectomy, residual perirectal abscess with impaired 
anal sphincter control, rated as 30 percent disabling, and 
gunshot wound, left hand, rated as 10 percent disabling.  His 
combined service connected disability rating is 70 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16 (1999).  If there is only one such 
disability, it shall be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and sufficient 
additional disability shall bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  Thus, the 
veteran meets the requirements under § 4.16(a) based on the 
50 percent evaluation for his service connected post-
traumatic stress disorder, and his combined evaluation of 70 
percent.  

The veteran attended one year of high school, obtained a GED, 
and briefly attended a college for business; he has had work 
experience as an airline baggage handler and as a food 
service franchise consultant.  He has reported that he has 
not worked regularly since approximately 1991.

An April 1996 statement from a VA physician indicated that, 
after speaking with the veteran and reviewing his chart, he 
had concluded that due to the combination of his medical and 
psychiatric problems, the veteran would not be able to 
maintain gainful employment.  

A VA counseling psychologist's report dated in October 1998 
stated that the veteran had an impairment of employability 
that was significantly contributed to by his service 
connected psychiatric disability.  The veteran had been 
unable to hold a job for any particular length of time, and 
this was unlikely to change at age 65.  The counselor further 
determined that it was not currently feasible for the veteran 
to participate in rehabilitation services for either training 
that would lead to employment or direct employment placement.  
The counselor indicated that the veteran had a tendency to 
overemphasize his ability to get a job and to work.

In this case, it would appear from the recent objective 
findings that the veteran would no longer be able to perform 
any type of employment for which he may be qualified, based 
solely on the service-connected disabilities.  Importantly, 
while the VA psychiatrist in July 1999 determined that the 
veteran could perform satisfactorily in certain work settings 
if he obtained proper training, the counseling psychologist 
specifically determined that no training was feasible for the 
veteran.  

A veteran needs only to demonstrate that there is "an 
approximate balance of positive and negative evidence" in 
order to prevail.  It is well-established that in order for a 
claim to be denied, the preponderance of the evidence must be 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, it is impossible to say with absolute certainty 
that the service-connected disabilities alone would prevent 
the veteran from securing or following a gainful occupation 
in light of his education and limited experience.  However, 
after a longitudinal review of the evidentiary record, 
including the findings of the VA professionals and the 
testimony of the veteran, the Board finds that the evidence 
for and against the claim is in equipoise and, in 
consideration of the principle of reasonable doubt, the 
veteran prevails.  Accordingly, a total rating based on 
individual unemployability is warranted in this case.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321(b), 
4.16 (1999).






ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is granted, subject to 
the applicable laws and regulations governing the payment of 
monetary awards.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

